Exhibit 10.5

 

SUBORDINATE PROMISSORY NOTE

 

THE PAYMENT AND COLLATERALIZATION OF THIS NOTE HAS BEEN FULLY SUBORDINATED TO
THE PRIOR PAYMENT AND COLLATERALIZATION OF THE SENIOR LIABILITIES AS DEFINED IN
AND IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED
AS OF JUNE 29, 2005 AMONG THE AGENT DEFINED THEREIN, THE HEREINAFTER DEFINED
PAYEE AND THE HEREINAFTER DEFINED MAKER.

 

US$1,000,000

 

Dated: June 30, 2005

 

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, Washtenaw
Mortgage Company, a Michigan corporation (“Maker”), promises to pay to the order
of    Mr. Charles C. Huffman, an individual (“Payee”), the principal sum of One
Million United States Dollars (US$1,000,000) (the “Principal Sum”) on or before
June 1, 2006 (the “Maturity Date”).  Maker hereby grants Payee a security
interest in all mortgage servicing rights owned by the Maker.  Said security
interest is subject to the prior security interest in the servicing rights of
the Maker granted to the Agent and the banks named in that certain Second
Amended and Restated Warehousing Credit Agreement dated as of August 30, 2004,
as amended and modified from time to time (the “Syndicated Warehouse Banks”),
Fannie Mae and Freddie Mac as evidenced by certain Acknowledgement Agreements
between the Maker, the Agent and/or the Syndicated Warehouse Banks, Fannie Mae
and Freddie Mac.

 

The unpaid Principal Sum of this Note shall bear interest at three percent (3%)
above the US Prime Rate as published daily in the Wall Street Journal.  Interest
shall be calculated on the basis of a 360 day year.  Interest shall be paid
monthly.

 

All payments of principal and interest in respect to this Note shall be made in
lawful money of the United States of America in same day funds at the home of
Mr. Huffman located at 263 9th Avenue South, Naples, Florida 34102, or such
other place as shall be designated in writing.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Maker, subject, however, in each case, to the payment limitations set forth
in the Subordination Agreement.

 

Maker shall have the privilege, without premium or penalty, of prepaying this
Note, at any time, in whole or in part, provided that each prepayment shall be
accompanied by accrued Interest on the amount prepaid, subject, however, in each
case, to the payment limitations set forth in the Subordination Agreement.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of Michigan.

 

All payments of every type made under this Note, whether by prepayment or
otherwise, shall be subject to the Subordination Agreement.

 

[The remainder of this page has been intentionally left blank}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has caused this instrument to be executed on its
behalf by its duly authorized officer, on the date first set forth above.

 

 

 

WASHTENAW MORTGAGE COMPANY

 

 

 

 

 

 

(corporate seal)

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Attest:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------